Citation Nr: 1824962	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-24 723	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to October 1980 receiving an honorable discharge and from July 1981 to February 1984 receiving a discharge under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Pursuant to the Veteran's request, he was scheduled for a hearing before the Board in March 2011 and notified of such in VA correspondence dated February 2011.  The Veteran failed to report for the hearing and, as neither he nor his representative has filed a statement of good cause regarding his failure to attend, the Veteran's request for a hearing is deemed to be waived.

In November 2012, October 2014, March 2016 and July 2017, the Board remanded the case for further development. 


FINDING OF FACT

An acquired psychiatric disability, claimed as bipolar disorder, was not manifested in and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, claimed as bipolar disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1132, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and to assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA has complied with the duties to notify and to assist in this matter. The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Notably, with respect to VA's duty to assist, service treatment records (STRs) reflective of the Veteran's second tour of duty, the Veteran's military personnel records (MPRs), and available post-service treatment records have been secured for the record.  In November 2012, the Board remanded the case to obtain outstanding VA treatment records from the VA Medical Center (VAMC) in Dallas, Texas which were identified by the Veteran.  In October 2014, March 2016, and July 2017 the Board remanded the Veteran's claim for VA examinations to address his contentions regarding a psychiatric disability.  

The Board's March 2016 and July 2017 remands mandated the RO continue attempts to obtain any available STRs and military personnel records.  The Board notes that the Veteran and his representative were sent notice that the Veteran's STRs from his first tour of active duty service were not available for review.  VA correspondence requested that the Veteran submit any STRs in his possession and set forth a list of documents that could substitute for STRs.  No response was received from the Veteran.  Accordingly, the RO issued formal finding of unavailability of STRs.  See VA Correspondence, November 2008.  Subsequently, in August 2017, the Veteran's MPRs stored on microfiche were associated with the Veteran's file.  Certain STRs were contained in those records from both tours of the Veteran's active duty service. 

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing that evidence.  The duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In light of the foregoing, the Board finds that the July 2017 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, as VA has fulfilled the duty to notify and assist and the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection, however, can be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the individual offering it have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a psychiatric disability claimed as bipolar disorder.  He contends that during his active duty service aboard ship in the Navy, he was subjected to harsh environments which affected him mentally and caused his bipolar disorder.  See March 2011 Statement of Accredited Representative in Appealed Case.  He also asserts that the behavioral problems, including substance use, that led to his dishonorable discharge in February 1984 were the initial manifestations of his currently diagnosed psychiatric disorder.  See September 2012 Appellant's Brief.

The question for the Board is whether the Veteran has an acquired psychiatric disability, which is claimed as bipolar disorder, that began during active service, or is etiologically related to an in-service disease or injury.  After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disability that is etiologically related to any in-service incurrence. 

As previously noted, the Veteran was honorably discharged from the U. S. Navy in October 1980.  

In the Veteran's July 1981 Report of Medical History, he indicated that he had no history of depression, excessive worry, or nervous trouble of any kind.  He stated that he was in good health, not taking medications and had no allergies.  Furthermore, in his application for Naval enlistment dated July 1981, the Veteran confirmed that he had never been a patient in any institution devoted to the treatment of mental, nervous, emotional, psychological, or personality disorders nor had his alcohol consumption ever resulted in a loss of employment or arrest.  The Veteran was found medically sound and eligible to re-enlist in the Navy.  The Veteran's initial Performance Evaluation Report dated December 1981, praised his aptitude in Naval communications, willingness to assume responsibility, abilities to work well with others, impressive appearance, and personal pride in the uniform as an example for other sailors.  

The Veteran's MPRs show that in 1982 the Veteran had several non-judicial punishments for unauthorized absences and marijuana use.  Performance reports from January 1982 through June 1983, contain negative reviews.  In June 1983, the Veteran appeared at military sick call with a request for "psych".  An STR of the same date detailed that the Veteran had been at mast for drugs, assault, unauthorized leave, summary court martial and came for help but did not know why.  The impression was that the Veteran had an immature personality and was a substance abuser.  No psychiatric illness was noted.  The STR indicated that the Veteran was referred to Navy Family Services for Counseling; however, subsequent STRs are silent regarding any such counseling.

In July 1983, the Veteran was medically cleared for and prescribed Antabuse therapy to address excessive drinking, which the Veteran stated consisted of approximately three quarters of a fifth of whiskey, at least three times a week for two years.  The Veteran indicated that he drank to intoxication and he viewed himself as developing alcoholism.  The Veteran was referred to an inpatient detoxification treatment program at a naval alcohol recovery center, from August 1983 through October 1983.  Command reports note that the Veteran had potential as a seaman and the request for inpatient substance abuse treatment was an effort to keep him in the active duty service.  Alcohol recovery center notes show that the diagnosis was polydrug abuse and the Veteran's prognosis for recovery was poor.  

In October 1993, during a mandatory urinalysis required of service members attending substance abuse treatment programs, the Veteran tested positive for marijuana.  An unclassified substance abuse Command report dated October 1983 stated that two days later the Veteran had an unauthorized absence during which he drank and attempted suicide by ingesting sleeping pills.

The team at the alcohol recovery center convened a disposition board and recommended the Veteran's termination from substance abuse treatment.  They also strongly recommended administrative separation citing the Veteran's marijuana and alcohol abuse history and his superficial participation in the treatment program.  The Veteran again tested positive for marijuana in December 1983 and as a result was separated from the Navy under other than honorable conditions.

The Board has carefully reviewed the Veteran's postservice treatment records, which reflect numerous inpatient hospitalizations, primarily for substance abuse beginning in 1989.  The earliest medical records identified by the Veteran indicate that it was at least a full five years after the Veteran was separated from active duty service before the Veteran sought medical treatment for any mental health related illness.  

A community hospital psychosocial assessment and history dated March 1990 stated that the Veteran reported no prior psychiatric history but confirmed admission to the Naval Alcohol Drug Treatment Center in Virginia for alcohol abuse in order to save his Naval stripes.

The Veteran was treated for cocaine and alcohol dependence as well as major depression disorder on an inpatient basis from May 1993 through June 1993.  The hospital intake form dated May 1993, noted that the Veteran had a history of crack cocaine and marijuana use.  It further indicated that the Veteran had received substance abuse treatment at a drug and alcohol recovery center in 1989.  He relapsed approximately two years later.  The Veteran reported he was drinking a quart of beer and using one hundred dollars of crack cocaine daily.  The Veteran was cleared to return to work in August 1993.

In May 1997, the Veteran was hospitalized on an inpatient basis for approximately one month at the Dallas, Texas VAMC.  Upon admission, the Veteran reported suffering from lifelong depression which had increased in severity in the week immediately prior to the hospitalization.  The discharge summary indicated diagnoses of substance induced mood disorder, cocaine abuse, and marijuana abuse.  
 
In October 2002 the Veteran was hospitalized for four days and tested positive for cocaine and marijuana.  Diagnoses on admission were polysubstance dependence in partial remission with relapse, depression not otherwise specified with psychotic features and social phobia.  The Veteran reported being off of all psychotropic medications for three weeks.  The Veteran had symptoms that included homicidal thoughts, mild paranoia and hyper-religiosity.

In October 2003, the Veteran was admitted to the VAMC with diagnoses of substance induced mood disorder and cocaine dependence.  The Veteran reported that he not been taking all of his medication and was binging on a crack cocaine, alcohol, and marijuana for two weeks.  

The Veteran was admitted for a 21-day substance abuse rehabilitation program at the VAMC in April 2004.  At the time of admission he was noted to be a Vietnam era Veteran with polysubstance abuse, nicotine dependence, and affective psychosis.  The diagnosis was polysubstance abuse. 

The Board notes that the Veteran's claims file reflects that he had numerous inpatient admissions to the Dallas VA medical center for substance detoxification with various diagnoses, including  manic depressive disorder (MDD), depression NOS, panic disorder with agoraphobia,  and social anxiety disorder, consistently accompanied by a diagnosis of polysubstance abuse.  

The Veteran was afforded VA examinations in December 2014, June 2016 and September 2017.  

On December 2014 VA examination, the Veteran reported that he had severe emotional and behavioral problems starting from early childhood and experienced both homicidal and suicidal ideations.  The Veteran also reported difficulty in dealing with stress, periods of low mood, anxiety, and anti-social acts.  In particular, the Veteran indicated that he been in jail and juvenile detention for lighting fires and stealing.  He also regularly assaulted others, a behavior that had continued into adulthood.  The Veteran stated that the most recent attack had occurred just a few months prior to the December 2014 VA examination when the Veteran "whooped a man in his neighborhood with a 2x4".  

The December 2014 VA examiner diagnosed persistent depressive disorder, cocaine use disorder and antisocial personality disorder, and opined that the Veteran's persistent depressive disorder was less likely than not caused by or aggravated by his active duty service.  The examiner explained that while the Veteran provided a history of severe emotional and behavioral problems starting from early childhood, there was no evidence that those problems had worsened during active duty, even though the Veteran claimed he found service stressful and his treatment by superiors unfair.  The Veteran told the VA examiner that after the "military got me out of the ghetto" his depression and overall sense of well-being absolutely improved, until he started getting in trouble again.  

The VA examiner further opined that the Veteran's anti-social personality disorder was not caused or aggravated by service because personality disorders were a constitutional or developmental disorder and in the Veteran's case all of the requisite criteria were in place by the time he was a pre-teen, well before active duty service.  Based upon the Veteran's statements, the examiner also opined that his cocaine use disorder was not caused by or aggravated by service, because he reported being introduced to it by co-workers in 1990, after separation from the armed forces.  The VA examiner concluded that any history of diagnoses of bipolar disorder, psychosis or panic disorder was best explained as a combination of persistent depressive disorder, cocaine use disorder and lifelong antisocial tendencies.

The June 2016 VA examiner opined that the Veteran's primary diagnoses were stimulant use disorder and personality disorder, and that the Veteran's personality disorder symptoms were manifested in his teenage years.  The June 2016 VA examiner indicated the Veteran did not meet the DSM-5 criteria for bipolar disorder and noted that stimulant addiction was the most likely explanation for the Veteran's manic symptomology.  In making that assessment, the examiner explained that the Veteran did not experience any additional symptoms consistent with manic episodes.  Accordingly, it was the VA examiner's opinion that the Veteran did not have a mental health condition that originated during his period of active service (defined by the examiner as July 1974 through October 1980) or was otherwise etiologically related to that period of service.  The VA examiner further opined that the Veteran's drug use was not caused by or permanently worsened by an acquired psychiatric disorder during active service.

The Veteran also appeared for an in-person VA examination in September 2017.  The VA examiner defined the Veteran's service period for evaluation of medical evidence as being from July 1974 through October 1980 and July 1981 through February 1984.  The September 2017 VA examiner concurred with the opinions of the prior VA examiners.  The Veteran's primary diagnoses were antisocial personality disorder and substance use disorders to include alcohol use disorder, cannabis use disorder and cocaine use disorder.  

The September 2017 VA examiner opined that the Veteran's chronic substance use accounted for the mental illness symptoms cited within the VA treatment records and that the Veteran did not have mental illness symptoms apart from personality disorder traits and substance use.  The VA examiner explained that the Veteran's lay statements to her included confirmation of early onset juvenile criminal offending, as well as substance use prior to, during and after active duty service.  The VA examiner further noted that the Veteran had insight into his substance abuse, and expressed regret and guilt for lost opportunities due to the effects of chronic substance use, as well as poor judgement regarding his substance use and lifestyle choices.  

Based upon the competent and credible evidence of record, the Board finds that the Veteran did not have an in-service incurrence of an acquired psychiatric disability.  Nor does the evidence show that an acquired psychiatric disorder manifested within one year of service.  The Board accords great weight to the findings and opinions of the VA examiners who have consistently determined that the Veteran has diagnoses of anti-social personality disorder and polysubstance abuse, and provided detailed explanations for those opinions.  Furthermore, the symptoms of both disorders manifested before the Veteran enlisted into the armed forces.  

As discussed above, personality disorders are not diseases or injuries subject to VA compensation but are considered congenital or developmental defects.  As such, there is no issue of causation with a personality disorder, and the presumption of soundness does not apply.  See Morris v. Shinseki, 678 F.3d 1346, 1354 (Fed. Cir. 2012).  

The Board further notes a personality disorder suffered by the Veteran in service or otherwise is inconsequential to his appeal.  While service connection is available for benefits related to circumstances when a psychiatric disability is superimposed upon personality disorders under 38 C.F.R. § 4.127, this does not obviate the requirement that a psychiatric disorder be independently related to service.  The rules underlying 38 C.F.R. § 4.127 do not permit service connection for a disability resulting from the personality disorder.  61 Fed.Reg. 52,695-02, 52698 (Oct. 8, 1996) (Final Rule).  The rule explains that the existence of a psychiatric disability superimposed on a personality disorder could result in compensation for a disability resulting from both disorders if the superimposed disorder is service-connected and it is not possible to separate the effects of the conditions, and those effects can be attributed to the service-connected condition.  

In this regard, the Board has considered the December 2014 VA examiner's diagnosis of persistent depressive disorder.  The Board notes that the December 2014 VA examiner concluded that any history of a diagnosed mental illness was best explained as a combination of persistent depressive disorder, cocaine use disorder and lifelong antisocial tendencies.  However , the December 2014 VA examiner opined that the Veteran's depressive disorder was less likely than not caused by or aggravated by active duty service.  The Board observes that the Veteran's own statements to the VA examiner indicate that his depression actually improved during active duty service, until he started " getting into trouble again".  Those statements are consistent with the Veteran's MPRs as well as post service treatment records.  Furthermore, the Board notes that both the June 2016 and September 2017 VA examiner opined the most probable cause of the Veteran's mental health symptoms was polysubstance dependence which was not associated with his military service.  This opinion is substantiated by the Veteran's post-service medical records which reflect that after regaining sobriety during an inpatient hospitalization, the Veteran was able to return to work and maintain functionality for a period of time.

In summary, the most probative evidence is against the claim. There is no competent evidence that links any acquired psychiatric disorder to service.  Instead, the Veteran has diagnoses of anti-social personality disorder and polysubstance abuse which preexisted service and were not aggravated therein. Without competent evidence linking an acquired psychiatric disorder to service, there is no basis to grant service connection.  Hence, the Board finds that there is no basis to grant the claim. 

In reaching this decision the Board acknowledges the appellant's sincerely held belief that his current psychiatric pathology is related to his military service.  As a lay person, however, who is untrained in the field of medicine, he is not competent to diagnose or offer an opinion that requires the expertise and training of a trained psychiatrist or psychologist.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, claimed as bipolar disorder, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


